DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 03/04/2022 have been entered. Claims 1-13 are currently pending where claim 13 is newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 recites “said surface being larger than the projected base area of the cover (10) by a factor of at least 2” and “the area of the cover extending towards the electronic system by a factor of at least 2.” This implies that the factor can be 2.1, 2.5, 3.1, 4, 7, etc. however a review of the specification does not provide ample written description to support such a range of values. Applicant has recited the phrase “by a factor of at least 2” in three instances of the submitted specification with none of those providing a reasonable upper bound. The Examiner is viewing this limitation as without proper written description. For examination purposes the phrase “by a factor of at least 2” will be treated as “by a factor of 2”.
Claims 2-10 and 13 are rejected for being dependent from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 each recites “by a factor of at least 2.” This clause is an open ended range which is indefinite to the Examiner due to an unknown upper limit. A review of the specification does not clarify this language. For examination purposes, the phrase “by a factor of at least 2” will be treated as “by a factor of 2”.
Claims 2-10, and 13 are rejected for being dependent on an indefinite and unclear claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217844 (Cocks hereinafter) in view of US 2010/0277032 (DeFilippo hereinafter) and further in view of US 2011/0256007 (Shaffer hereinafter).
Regarding claim 1, Cocks teaches an electric motor with a cover (Figure 1) that discloses a printed circuit board (PCB 35 per ¶ 21) and a cover arranged above the electronic system (End cap 14), which is embodied both as an active cooling body and a passive cooling body (Evident from Figures 1 and 2), wherein the cover is consisting of thin-walled and has a form with a surface which is effective for the cooling of the electronic system arranged beneath the cover (Figure 2 shows the cover 14 with the fin and grid set-up for air flow and cooling), said surface being larger than a projected base area of the cover by a factor of 2 (The effecting base are of 14 is around 2 times bigger than the surface of the interface for the PCB). 
Cocks is silent with respect that cover is designed substantially as a flat covering element.
However, DeFilippo teaches a motor cover with cooling fins that discloses the cover being a substantially flat covering element (Figure 1, cover 5 is formed as a flat covering element). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of cover of Cocks with the thinner profile of DeFilippo to minimize the space requirements for component usage while still providing the required cooling ability. 
Cocks is silent with respect to the cover being made of a thin-walled plastic.
However, Shaffer teaches a vacuum pump with an electric motor cover where Shaffer discloses that various components are able to made of polyethylene (¶ 91). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cover of Cocks, per DeFilippo, of polyethylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use of a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 2, Cocks’ modified teachings are described above in claim 1 where Cocks further discloses that the cover has a cooling fin structure with a plurality of cooling fins (Cocks Fins in Figure 2 with ¶ 23).
Regarding claim 3, Cocks’ modified teachings are described above in claim 1 where DeFilippo would further disclose that the cover forms a plurality of recesses in which fastening holes are provided at which the cover is detachably fastened to the fan by releasable fastening means (Figure 1 of DeFilippo shows the holes 6 for screws).
Regarding claim 5, Cocks’ modified teachings are described above in claim 2 where Cocks further discloses that the cover has the cooling fin structure in one of more areas (Multiple cooling fin areas shown in Figure 2 of Cocks).
Regarding claim 6, Cocks’ modified teachings are described above in claim 2 where Cocks further discloses that the cooling fins are attached or formed to extend radially outwards (Figures 1 and 2 of Cocks). 
Regarding claim 7, Cocks’ modified teachings are described above in claim 2 where Cocks further discloses that the cooling fins have a changing wall thickness (Seen in Figure 2 of Cocks with the fins extending in a minimizing thickness).
Regarding claim 9, Cocks’ modified teachings are described above in claim 1 where Cocks further discloses that the cover is substantially formed from a round section integrally joined to a projection (Figures 1 and 2 of Cocks shows the projection for 50 on a substantially round section of 14).
Regarding claim 10, Cock’s modified teachings are described above in claim 1 where Shaffer further discloses the material of the cover is polyethylene (¶ 91 of Shaffer). 
Regarding claim 13, Cocks’ modified teachings are described above in claim 7 where Cocks further discloses that the cooling fins have an outwardly decreasing wall thickness (Figures 1 and 2 of Cocks show the cooling fins having a decreasing cross sectional thickness as they extend away from the portion 46 per ¶ 28).
Claims 4, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217844 (Cocks) in view of US 2010/0277032 (DeFilippo) and further in view of US 2011/0256007 (Shaffer) and further in view of US 2016/0318483 (Kimura hereinafter)
Regarding claim 4, Cocks’ modified teachings are described above in claim 2 but are silent with respect that the cover, in an area of the cooling fin structure, has a flat contact side for contacting heat-producing components. 
However, Kimura teaches a motor controller that discloses a cover that has a flat contact side for contacting heat-producing components (Figure 5, ¶ 51 with the control board 54 contacting the outer housing 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Cocks with the direct contacting cooling body of Kimura to further cool the heat producing controller components.
Regarding claim 8, Cocks’ modified teachings are described above in claim 1 but are silent with respect that the cover, in an area of the cooling fin structure, has a flat contact surface on the bottom facing the electronic system, and in that, in the assembled state, this contact surface at least partially abuts electronic components.
However, Kimura teaches a motor controller that discloses a cover that has a flat contact side for contacting heat-producing components (Figure 5, ¶ 51 with the control board 54 contacting the outer housing 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Cocks with the direct contacting cooling body of Kimura to further cool the heat producing controller components.
Regarding claim 11, Cocks’ modified teachings are described above in claim 8 where Cocks further discloses that the thickness of the cover is smaller in the area parallel to the arrangement of the printed circuit board and/or the area of the flat contact surface than in a periphery or in the area of the cover extending towards the electronic system by a factor of 2 (Evident from Figures 1 and 2 of Cocks with Figure 1 of DeFilippo).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0217844 (Cocks) in view of US 2010/0277032 (DeFilippo) and further in view of US 2011/0256007 (Shaffer) and further in view of US 7976293 (Kusano hereinafter). 
Regarding claim 12, Cocks’ modified teachings are described above in claim 1 but are silent with respect to the fan being a radial fan. 
However, Kusano teaches a centrifugal radial fan driven by an electric motor (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow for the electric motor of Cocks to drive the fan of Kusano to provide ample fan power while maintaining a cooled motor. 

Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the unbounded range disclosed in the 112(a) and 112(b) rejections have been reviewed but are not found to be persuasive. Applicant has cited Page 4 Lines 21-26 (“As such, as can be seen in Figs. 3 to 5, cover 10 is designed as a substantially flat covering element consisting of a thin- walled plastic and has a form with a surface 11 which is effective for the cooling of the electronic system arranged beneath cover 10, said surface being larger than the projected base area of cover 10 by a factor of at least 2 due to the cooling fin structure with a plurality of cooling fins 12 as can be seen in Fig. 2”) and Page 3 Line 30 through Page 4 Line 4 (“In a further advantageous embodiment, it is provided that the thickness of the cover is smaller in the area parallel to the arrangement of the printed circuit board and/or the area of the flat contact surface than in a periphery or in the area of the cover extending towards the electronic system by a factor of at least 2”) for clarification and support of the unbounded range. Applicant points out that they should not be limited in scope to something that one of ordinary skill in the art would readily glean from the disclosure at hand. However, the Examiner as well as someone of ordinary skill in the art would be unclear about how much larger the Applicant has written description for with respect to the surface relative to the cover. As pointed out in the prior rejection, the range of numbers covered by the Applicant’s claim spans 2, 2.5, 3, 7, 10, 100, etc. While it can be contested that a logical range of sorts can be interpreted from the claims it is still unclear what would constitute that range and what the Applicant had coverage of. For at least these reason, the 112(a) and 112(b) rejections set forth in the Non-Final Rejection will be maintained. 
Applicant’s arguments regarding the combination of Cocks and DeFilippos has been reviewed and subsequently found to not be persuasive. Applicant states that the DeFilippos reference would not be a sufficient cover with respect to the primary reference of Cocks due to DeFilippos’s cover failing to cover electronics. However, Applicant makes clear that the cover DeFilippos does cover the commutator which does include electronic components. Furthermore, the change of height from the primary reference of Cocks to the cover height of DeFilippos would change the overall height and therefore adapt to space constraints of the system. The flat cover of Cocks would still maintain with the thinner vertical profile as taught by DeFilippos. For at least this reason, Applicant’s arguments regarding the combination of Cocks and DeFilippos are not found to be persuasive. 
Applicant’s arguments regarding the combination of Cocks, DeFilippos, and Shaffer have been reviewed and subsequently found not to be persuasive. The Shaffer reference was used to teach the cover being made of thin walled plastic. Shaffer in ¶ 91 details “The present invention and its various components may adapt existing equipment and may be manufactured from many materials including but not limited to metal sheets and foils, elastomers, steel plates, polymers, high density polyethylene, polypropylene, polyvinyl chloride, nylon, ferrous and non-ferrous metals, their alloys, and composites.” The particular use of a plastic as part of the pump cover of Cocks is seen as a design choice that one of ordinary skill in the art would recognize to be adapted to the scenario at hand. Applicant further discloses that in their own specification they cited plastic as a poor heat conductor and would be unsuitable for this purpose. Applicant is advised to further clarify which components are plastic and which components are not to overcome the rejection at hand. 
Applicant’s arguments regarding the combination featuring the Kimura reference have been reviewed and subsequently found not to be persuasive. Applicant points out that Kimura fails to disclose a physical contacting portion between the electronics and the outer housing however in Figure 5 this is clearly seen in through component 54f between 54 and 60 and described in the abstract. The resultant combination would be such that the electronics of Cocks would be in physical connection with the cover of Cocks per the teachings of Kimura to further increase the heat dissipation. For at least this reason, Applicant’s arguments regarding Kimura are not found to be persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746